Citation Nr: 0631373	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

At a Board hearing held in July 2006, the veteran withdrew 
his appeal for service connection for colitis.  That issue 
is, therefore, no longer before the Board.


FINDING OF FACT

The evidence raises a reasonable doubt that the veteran's 
current psychiatric disorder, diagnosed as major depressive 
disorder, is related to his military service.


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and notify the claimant 
and his or her representative, if any, of what information 
and evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

After considering all the evidence, the Board finds that the 
benefit of the doubt is in the veteran's favor.  The current 
medical evidence shows that the veteran has been treated at a 
VA Mental Hygiene Clinic since November 2003 with a diagnosis 
of major depressive disorder.  The veteran has consistently 
reported that his depression and anxiety began while he was 
in service and that he was treated on an inpatient and 
outpatient basis during service.  He attributes his problems 
in service to the manner in which he was treated, and that he 
reports that he continues to think of all the bad treatment 
he received while in the service.  In an August 2004 
treatment record, the veteran reported being repeatedly 
degraded, abused verbally and psychologically, given excess 
punishment, etc.  Examples he gave were that he was always 
getting Article 15s, was given extra duties, and was refused 
leave when his parents were on a ship that had sunk and he 
did not know their fate.  He reported having constant 
diarrhea during service for which he was hospitalized for six 
weeks, and that it was concluded that it was related to his 
anxiety so he was seen by a psychiatrist and prescribed some 
medication.  Thereafter he was followed by this psychiatrist 
for about two months.  The veteran has submitted statements 
and has testified that he was fine through boot camp and 
quartermaster school.  After school, he was sent to Germany 
and it was about six months thereafter that he began to have 
problems and was eventually hospitalized at the Landstuhl 
Army Hospital for about six weeks in 1955.

The veteran's service medical records are not available 
presumably lost in the 1973 fire at the National Personnel 
Records Center.  Additional development did, however, obtain 
the Morning Reports for the veteran's company in Germany and 
for the MHD 2nd General Hospital for 1955.  The Morning 
Reports for the veteran's company show that the veteran was 
"sick in qtr" from June 16, 1955 to June 21, 1955 and from 
August 3, 1955 to August 6, 1955.  They also show that on 
September 15, 1955 the veteran was assigned to "sick in USA 
Hospital Landstuhl," Germany, and that he was discharged 
from this hospital to duty on October 26, 1955.  The Morning 
Report for the MHD 2nd General Hospital dated September 15, 
1955 confirms that the veteran was admitted to the USA 
Hospital in Landstuhl, Germany, on that date.  

In support of his claim, the veteran submitted a statement 
from his cousin who said that he was also in the Army and was 
stationed in Nuremberg at the same time the veteran was 
stationed in Kaiserslautern.  He said that they used to keep 
in close contact by mail and the veteran would always 
complain to him about how he just could not cope with Army 
life.  He also said that the veteran wrote him in the spring 
or summer of 1955 and told him that the veteran was 
hospitalized with serious bowel problems and also some mental 
problems and was being treated by a psychiatrist.  

Also in support of his claim, the veteran submitted a 
statement from his treating VA psychiatrist who states that 
the veteran has a diagnosis of major depressive disorder and 
that he has had depression since his military service days at 
which time he was first treated for depression both as an 
inpatient and on an outpatient basis.  This psychiatrist also 
said that the veteran often reports intrusive thoughts about 
his treatment while in the military.  

Although the service records obtained do not show the reason 
for the veteran's hospitalized or any diagnoses, they do 
corroborate the veteran's testimony that he was hospitalized 
for about six weeks in service in Landstuhl, Germany.  In 
addition, the time of his hospitalization in September 1955 
is consistent with the time frame that the veteran has given 
as to when he began having problems in service.  This is 
further supported by the statement provided by the veteran's 
cousin.  Finally, the veteran's current treating psychiatrist 
has related the veteran's current Major Depressive Disorder 
to his military service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).

The Board finds that the evidence raises a reasonable doubt 
that the veteran incurred a psychiatric disorder in service 
that is currently diagnosed as a major depressive disorder.  
The benefit of the doubt is, therefore, given to the veteran, 
and service connection for major depressive disorder is 
warranted.

ORDER

Entitlement to service connection for a major depressive 
disorder is granted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


